DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the application filed on 10/25/2021.

Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,477. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘477 patent comprise every element of claims 1-20 of instant application.
As shown in the table below, the combined claims 1 and 7 of the ‘477 patent comprise the same elements of claim 1 of instant application: (1) receiving, by a network server through a web page hosted on the network server, an e-mail message; (2)  determining, by the network server based on the plurality of destination addresses, whether the e-mail message is a multi-modal distribution message; (3) responsive to a determination that the e-mail message is a multi-modal distribution message, separating, by the network server, the e-mail message into multiple portions; and (4) distributing (transmitting), by the network server, the multiple portions of the e-mail to both a fax machine and a mobile device capable of communicating by SMS messaging.
Instant Application 17/509,342
1. A method of inter-modal messaging communication, the method comprising:
(1) receiving, by a network server through a web page hosted on the network server, an e-mail message including an electronic document for delivery by the network server by way of short message service (SMS) messaging, fax, or a combination thereof, wherein the e-mail message is addressed to a plurality of destination addresses;
 (2)  determining, by the network server based on the plurality of destination addresses, whether the e-mail message is a multi-modal distribution message;
   











(3) responsive to a determination that the e-mail message is a multi-modal distribution message, separating, by the network server, the e-mail message into multiple portions for multiple modes of distribution, the separating based on one or more indicators or formatting attributes in the e-mail message, wherein the separating comprising translating the electronic document into a fax; and


(4) distributing, by the network server, the multiple portions of the e-mail to both a fax machine and a mobile device capable of communicating by SMS messaging.
U.S. Patent 11,159,477
1. A method for inter-modal messaging communication, the method comprising: 
 (1)  receiving, by a computer 
through a messaging communications services provided by the computer, 
an electronic mail (e-mail) message; 






 (2) determining, by the computer, whether the e-mail message is a multi-modal e-mail message, the determining including determining whether the e-mail message has destination address that contains a domain name associated with different modes of communication, the computer having a network interface communicatively connected to a data network and a telephone network, the e-mail message received from a user device through the data network, the telephone network, or a combination thereof, the different modes of communication comprising short message service (SMS) messaging; 
(3) responsive to the e-mail message being a multi-modal e-mail message, separating, by the computer, a short message portion from the e-mail message for SMS messaging, the short message portion containing text within a body of the e-mail message, the separating including removing formatting attributes from the text; parsing, by the computer, the short message portion for SMS messaging according to a predetermined short message size; and 
 (4) transmitting, by the computer to the destination address specified in the e-mail message via the data network, one or more SMS messages comprising the short message portion of the e-mail message.
7. The method according to claim 6, wherein (3) the different modes of communication further comprise facsimile, wherein the portions of the e-mail message from the separating comprise a facsimile message portion, and (4) wherein the transmitting further comprises transmitting the facsimile message portion to via the data network, the telephone network, or a combination thereof.


Claims 1-4, 8-11 and 15-18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-20 of U.S. Patent No. 11,159,477.
Claims 5-7, 12-14 and 19-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 11,159,477.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,547,584. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘584 patent comprise every element of claims 1-20 of instant application.
As shown in the table below, the combined claims 1-4 of the ‘584 patent comprise the same elements of claim 1 of instant application: (1) receiving, by a network server, an e-mail message; (2)  determining, by the network server based on the plurality of destination addresses, whether the e-mail message is a multi-modal distribution message; (3) responsive to a determination that the e-mail message is a multi-modal distribution message, separating, by the network server, the e-mail message into multiple portions; and (4) distributing (transmitting), by the network server, the multiple portions of the e-mail to both a fax machine and a mobile device capable of communicating by SMS messaging.
Instant Application 17/509,342
1. A method of inter-modal messaging communication, the method comprising:
(1) receiving, by a network server through a web page hosted on the network server, an e-mail message including an electronic document for delivery by the network server by way of short message service (SMS) messaging, fax, or a combination thereof, wherein the e-mail message is addressed to a plurality of destination addresses;
 (2)  determining, by the network server based on the plurality of destination addresses, whether the e-mail message is a multi-modal distribution message;
(3) responsive to a determination that the e-mail message is a multi-modal distribution message, separating, by the network server, the e-mail message into multiple portions for multiple modes of distribution, the separating based on one or more indicators or formatting attributes in the e-mail message, wherein the separating comprising translating the electronic document into a fax; and
(4) distributing, by the network server, the multiple portions of the e-mail to both a fax machine and a mobile device capable of communicating by SMS messaging.
U.S. Patent 10,547,584
1. A method, comprising: 
responsive to (1) receiving an e-mail from an e-mail client, (2) determining, by a server having a processor and a non-transitory computer readable-medium, whether the e-mail is addressed to domain names associated with different modes of communication;
 (3) when the server determines that the e-mail is addressed to domain names associated with different modes of communication, separating, by the server, the e-mail into message portions for each mode of the different modes of communication, the separating based on an indicator or formatting attribute of the e-mail, the message portions including a short message portion; 
processing, by the server, the short message portion of the e-mail into individual short messages for distribution through a text messaging service; 
determining, by the server, whether a conversation mode applies to the e-mail; 
when the server determines that a conversation mode applies to the e-mail: 
determining, by the server, whether a conversation involving the e-mail client was previously established;  
when the server determines that the conversation involving the e-mail client was previously established, determining, by the server, an established short code for the conversation; 
when the server determines that the conversation involving the e-mail client was not previously established, determining, by the server, a new short code for the conversation;
(4) transmitting, by the server through the text messaging service using the established short code or the new short code for the conversation, the individual short messages to a destination address of the short message portion of the e-mail, wherein a two-way messaging between the destination address and the e-mail client is maintained using the established short code or the new short code for the conversation; and
when the server determines that a conversation mode does not apply to the e-mail, transmitting, by the server through the text messaging service, the individual short messages to the destination address of the short message portion of the e-mail received from the e-mail client.
2. The method according to claim 1, wherein (4) the e-mail is addressed for distribution by text messaging and by fax.
3. The method according to claim 2, wherein the e-mail comprises an attachment without text in a subject line or body of the e-mail, (3) wherein the message portions from the separating comprise a fax message portion for distribution by fax and a null portion for distribution by text messaging, (4) wherein the fax message portion is distributed to a fax machine as an image, and wherein the null portion is not distributed.
4. The method according to claim 3, (3) wherein prior to distributing the fax message portion to a fax machine, the fax message portion is translated into a file format suitable for distribution by fax.


Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,547,584.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,338,108. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘108 patent comprise every element of claims 1-20 of instant application.
As shown in the table below, the combined claims 1 and 12 of the ‘108 patent comprise the same elements of claim 1 of instant application: (1) receiving, by a network server, an e-mail message; (2)  determining, by the network server based on the plurality of destination addresses, whether the e-mail message is a multi-modal distribution message; (3) responsive to a determination that the e-mail message is a multi-modal distribution message, separating, by the network server, the e-mail message into multiple portions; and (4) distributing (transmitting), by the network server, the multiple portions of the e-mail to both a fax machine and a mobile device capable of communicating by SMS messaging.
Instant Application 17/509,342
1. A method of inter-modal messaging communication, the method comprising:
(1) receiving, by a network server through a web page hosted on the network server, an e-mail message including an electronic document for delivery by the network server by way of short message service (SMS) messaging, fax, or a combination thereof, wherein the e-mail message is addressed to a plurality of destination addresses;
 (2)  determining, by the network server based on the plurality of destination addresses, whether the e-mail message is a multi-modal distribution message;

(3) responsive to a determination that the e-mail message is a multi-modal distribution message, separating, by the network server, the e-mail message into multiple portions for multiple modes of distribution, the separating based on one or more indicators or formatting attributes in the e-mail message, wherein the separating comprising translating the electronic document into a fax; and
(4) distributing, by the network server, the multiple portions of the e-mail to both a fax machine and a mobile device capable of communicating by SMS messaging.
U.S. Patent 9,338,108
1. A method of inter-modal messaging communication, comprising: 
(1) receiving, by an inter-modal messaging communications server, an electronic mail message to be distributed to at least one destination address, the inter-modal messaging communications server communicatively connected to a data network and a public switched telephone network (PSTN); 

(2) determining, by the inter-modal messaging communications server, whether the electronic mail message is a multi-modal distribution message based on the at least one destination address; 
(3) when determining that the electronic mail message is a multi-modal distribution message, separating, by the inter-modal messaging communications server, the electronic mail message into a plurality of message portions for communication by a plurality of modes of distribution, the separating based on one or more indicators or formatting attributes of the electronic mail message, the plurality of message portions including a short message portion and a fax message portion; for the short message portion of the electronic mail message, parsing the short message portion into a number of individual short messages according to at least a messaging parameter value and a predetermined short message size; and 
based on a short message conversation parameter, 
(4) transmitting, by the inter-modal messaging communications server via a first mode of the plurality of modes of distribution, a short message comprising the short message portion of the electronic mail message and establishing a conversation comprising conversation attributes.
12. The method of inter-modal messaging communication of claim 1, further comprising, (3) for a facsimile message portion of the mail message, translating the facsimile message portion of into a format suitable for facsimile transmission; and 
(4) transmitting the translated facsimile message portion of the mail message.


Claims 1-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,338,108.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liang (US 2007/0149223), in view of Stark et al. (US 8,326,937).

As to claim 1, Liang discloses the invention as claimed, including a method of inter-modal messaging communication, the method comprising: 
receiving, by a network server through a web page hosted on the network server, an e-mail message including an electronic document for delivery by the network server by way of short message service (SMS) messaging, fax, or a combination thereof (402, Fig. 4; 502-506, Fig. 5; ¶0011, “An e-mail client application executed on a wireless communication device may be configured to allow an e-mail message to be addressed to both an SMS destination address and an e-mail address in any of the address fields”; ¶0040, “the e-mail message formulation module 310 on the first mobile device 101A may be configured to determine that one or more SMS destination addresses have been included in the addressing information received from the e-mail user interface module 306”; ¶0041, “wherein the e-mail message formulation module 310 of the e-mail client application determines (step 402) that at least one SMS destination address has been included among the addressing information associated with a given e-mail message body (and subject)”; ¶0044; ¶0059, “The messaging portal 124 may, for instance, present a Hyper-Text Markup Language-based (HTML-based) interface, over the data communication network 108, to a user at the desktop computer 122. Using the HTML-based interface, the user may compose an outgoing e-mail message and address the message to at least one e-mail address”), wherein the e-mail message is addressed to a plurality of destination addresses (¶0011, “an e-mail message to be addressed to both an SMS destination address and an e-mail address in any of the address fields”; ¶0040, “one or more SMS destination addresses have been included in the addressing information received from the e-mail user interface module 306”; ¶0041, “at least one SMS destination address has been included among the addressing information associated with a given e-mail message body”);
determining, by the network server based on the plurality of destination addresses, whether the e-mail message is a multi-modal distribution message (502-508, Fig. 5; ¶0012, “determining that the outgoing message is associated with a first destination address for the first message handling service, determining that the outgoing message is associated with a second destination address for a second message handling service”; ¶0040, “the e-mail message formulation module 310 on the first mobile device 101A may be configured to determine that one or more SMS destination addresses have been included in the addressing information received from the e-mail user interface module 306”; ¶0041, “wherein the e-mail message formulation module 310 of the e-mail client application determines (step 402) that at least one SMS destination address has been included among the addressing information associated with a given e-mail message body (and subject)”; ¶0046, “the being-composed e-mail message has been provided with a second e-mail address 504 and an SMS destination address 506. Upon determining that an SMS destination address has been included in the 󠇀󠇀.cc:󠇀󠇀addressing field”);
responsive to a determination that the e-mail message is a multi-modal distribution message, separating, by the network server, the e-mail message into multiple portions for multiple modes of distribution, the separating based on one or more indicators or formatting attributes in the e-mail message (Fig. 3; 508, Fig. 5; ¶0013, “displaying a marker in the message composition interface to indicate a point in the being-composed message at which the message will be truncated for sending as a Short Messaging Service message payload”; ¶0042; ¶0045, “The marker may be interpreted by the user as indicating the extent of the text to be sent to the SMS destination address”; ¶0048), 
distributing, by the network server, the multiple portions of the e-mail to a mobile device capable of communicating by SMS messaging (Fig. 1; ¶0002, “mobile wireless communication devices provide features beyond basic wireless telephony that include an ability to send and receive Short Message Service (SMS) messages”; ¶0033, “The SMS message formulation module 308 may then arrange (reference link 328) the transmission of the SMS message to the first base station antenna 102A via the communication subsystem 240 by a wireless networking module 312”; ¶0034, “The SMSC may arrange the delivery of the SMS message to the second mobile device 101B via the data communication network 108”).

Liang does not specifically disclose wherein the separating comprising translating the electronic document into a fax; and distributing, by the network server, the multiple portions of the e-mail to a fax machine. 
However, Stark discloses wherein the separating comprising translating the electronic document into a fax (Figs. 8-9; Fig. 12A; Figs. 13-14; col. 1, lines 28-44, “process XML-based electronic messages and standard SMTP electronic mail (email) messages from corporations or any other senders in a way that fully integrates individuals' existing email boxes, cell phones, pagers, fax machines, telephones, and other devices”; col. 2, lines 23-46, “webmail and email solutions that will forward email messages to pagers or cell phones or convert email text to a fax message”; col. 3, lines 37-49, “Processing engines can use these attributes to intelligently manipulate and process the message, permitting advanced functionality such as routing of messages to any electronic device or messaging account; automatic formatting for various communications devices”; col. 7, lines 61-66, “By separating the content from the presentation, the contents of a SmartMessage 10 can be transformed to any other presentation format”); and distributing, by the network server, the multiple portions of the e-mail to a fax machine (Figs. 4-5; Fig. 7; Figs. 13-14; col. 4, lines 6-22, “an electronic message that provides a single, standard envelope to deliver its content to a host of communications devices and applications, referred to in this document as target communication devices or endpoints 12…These endpoints 12 include mobile phones with messaging capability, wireless PDAs, pagers, fax machines”; col. 37, lines 46 – col. 38, line 2; col. 38, lines 9-21, “The SmartMessage 10 is then stored and potentially transmitted and formatted to the recipient's chosen endpoints 12, such as fax”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liang to include wherein the separating comprising translating the electronic document into a fax; and distributing, by the network server, the multiple portions of the e-mail to a fax machine, as taught by Stark because it would improve the quality of service by manipulating the electronic message, and automatic formatting for various communications devices (Stark; col. 3, lines 37-49).

As to claim 2, Liang discloses the method according to claim 1, wherein the determining whether the e-mail message is a multi-modal distribution message is performed by an inbound agent operating on the network server and wherein the inbound agent is configured for determining whether the e-mail message is addressed to domain names associated with separate modes of communication (502-508, Fig. 5; ¶0012, “determining that the outgoing message is associated with a first destination address for the first message handling service, determining that the outgoing message is associated with a second destination address for a second message handling service”; ¶0040, “the e-mail message formulation module 310 on the first mobile device 101A may be configured to determine that one or more SMS destination addresses have been included in the addressing information received from the e-mail user interface module 306”; ¶0041, “wherein the e-mail message formulation module 310 of the e-mail client application determines (step 402) that at least one SMS destination address has been included among the addressing information associated with a given e-mail message body (and subject)”; ¶0046, “the being-composed e-mail message has been provided with a second e-mail address 504 and an SMS destination address 506. Upon determining that an SMS destination address has been included in the 󠇀󠇀.cc:󠇀󠇀addressing field”). 

As to claim 3, Liang discloses the method according to claim 1, wherein the receiving is performed by an inbound agent operating on the network server and wherein the inbound agent is configured for coordinating with a job injector to inject jobs for monitoring and processing by a job monitor and engine (230, Fig. 2; Fig. 3; ¶0025; ¶0026; ¶0032).

As to claim 4, Liang discloses the method according to claim 1, wherein the web page is associated with an inter-modal messaging communications service of the network server and wherein access to the web page is based on a subscription to the inter-modal messaging communications service of the network server (110, 120, 124, Fig. 1; ¶0059, “The messaging portal 124 may, for instance, present a Hyper-Text Markup Language-based (HTML-based) interface, over the data communication network 108, to a user at the desktop computer 122. Using the HTML-based interface, the user may compose an outgoing e-mail message and address the message to at least one e-mail address”; ¶0060). 

As to claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Liang discloses wherein the separating the e-mail message into multiple portions for multiple modes of distribution comprises: separating the e-mail message into a short message portion for communication by SMS messaging; and parsing the short message portion of the e-mail message into individual SMS messages (Fig. 3; 508, Fig. 5; ¶0013, “displaying a marker in the message composition interface to indicate a point in the being-composed message at which the message will be truncated for sending as a Short Messaging Service message payload”; ¶0042; ¶0045, “The marker may be interpreted by the user as indicating the extent of the text to be sent to the SMS destination address”; ¶0048; ¶0049, “When arranging for the transmission of the macro SMS message, the SMS client application may break up the macro SMS message into portions, where each portion has no more characters than the character-limit”; ¶0050).

As to claim 6, it is rejected for the same reasons set forth in claim 1 above. In addition, Liang discloses transmitting, by an SMS agent operating on the network server, the individual SMS messages to an SMS aggregator external to the network server, wherein the SMS aggregator provides connectivity with a cellular network (Fig. 1; ¶0002, “mobile wireless communication devices provide features beyond basic wireless telephony that include an ability to send and receive Short Message Service (SMS) messages”; ¶0033, “The SMS message formulation module 308 may then arrange (reference link 328) the transmission of the SMS message to the first base station antenna 102A via the communication subsystem 240 by a wireless networking module 312”; ¶0034, “The SMSC may arrange the delivery of the SMS message to the second mobile device 101B via the data communication network 108”).

As to claim 7, it is rejected for the same reasons set forth in claim 1 above. In addition, Liang discloses further comprising: providing, through a web page by a web host operating on the network server, a history of SMS messages sent and received by the network server in connection with a user account (¶0020, “a user having an account on the e-mail server 120. Also connected to the data communication network 108 may be a messaging portal 124”; ¶0036; ¶0038; ¶0040).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Liang discloses a system for inter-modal messaging communication, the system comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor (¶0012; ¶0024).

As to claim 9, it is rejected for the same reasons set forth in claim 2 above.

As to claim 10, it is rejected for the same reasons set forth in claim 3 above. 

As to claim 11, it is rejected for the same reasons set forth in claim 4 above. 

As to claim 12, it is rejected for the same reasons set forth in claim 5 above. 

As to claim 13, it is rejected for the same reasons set forth in claim 6 above. 

As to claim 14, it is rejected for the same reasons set forth in claim 7 above. 

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Liang discloses a computer program product for inter-modal messaging communication, the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor (¶0012; ¶0024).

As to claim 16, it is rejected for the same reasons set forth in claim 2 above.

As to claim 17, it is rejected for the same reasons set forth in claim 3 above. 

As to claim 18, it is rejected for the same reasons set forth in claim 4 above. 

As to claim 19, it is rejected for the same reasons set forth in claim 5 above. 

As to claim 20, it is rejected for the same reasons set forth in claim 6 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
David et al. (US 9,408,077), Stark et al. (US 2003/0233420), Toscano et al. (US 2009/0128861), Chou et al. (US 2004/0034531) disclose systems and methods for communicating multimodal messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 6, 2022